Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions - Withdrawn
Applicant’s election of Group I (claims 1-8) without traverse in the reply filed on 03/14/2022 is acknowledged.  Claims 1-8 are examined; claims 9-18 are withdrawn as drawn to non-elected inventions.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mandeep Kaur on 05/23/2022.
	Please amend the claims as follows:
	1. 	A method of generating a linear covalently closed DNA vector comprising:
 	(i) performing a first amplification reaction on a first sample, thereby producing first amplification products, the first sample comprising:
(a) at least one copy of a first single stranded polynucleotide
(b) at least one copy of a second single stranded polynucleotide
(c) a first primer that includes a sequence complementary to a portion of the 5’ end of the second payload sequence and one extension sequence, and
(d) a second primer that includes a sequence complementary to a portion of the 5’ end of the first payload sequence;
(ii) performing a second amplification reaction on a second sample, thereby producing second amplification products, the second sample comprising:
(a) at least one copy of the first single stranded polynucleotide
(b) at least one copy of the second single stranded polynucleotide
(c) a third primer that includes a sequence complementary to a portion of the 5’ end of the second payload sequence, and
(d) a fourth primer that includes a sequence complementary to a portion of the 5’ end of the first payload sequence and one extension sequence;
(iii)  forming a composition comprising: 
(a) the first and second amplification products, 
(b) a set of adaptor oligonucleotides including:
(1) a first adaptor oligonucleotide comprising: 
(aa) a first stem sequence and a second stem sequence, wherein the first stem sequence is an inverted complement of the second stem sequence, and 
(bb) a first adaptor 5’ extension sequence that is complementary to the [[first]]one extension sequence of the first primer, 
(2) a second adaptor oligonucleotide comprising: 
(aa) a third stem sequence and a fourth stem sequence, wherein the third stem sequence is an inverted complement of the fourth stem sequence, and 
(bb) a second adaptor 5’ extension sequence that is complementary to the one extension sequence of the fourth primer, 
(3) a third adaptor oligonucleotide comprising: 
(aa) a fifth stem sequence and a sixth stem sequence, wherein the fifth stem sequence is an inverted complement of the sixth stem sequence, and 
(bb) a third adaptor 3’ extension sequence that is the same as the [[first]]one extension sequence of the first primer, and
(4) a fourth adaptor oligonucleotide comprising: 
(aa) a seventh stem sequence and an eighth stem sequence, wherein the seventh stem sequence is an inverted complement of the eighth stem sequence, and 
(bb) a fourth adaptor 3’ extension sequence that is the same as the one extension sequence of the fourth primer; and
(c) a ligase; and 
(iv)  cycling the temperature of [[a]]the composition of step (iii) through a first temperature and a second temperature, wherein the first temperature is higher than the second temperature.


	9-18. (canceled).


Reasons for Allowance
Claims 1-8 are allowed because the prior art fails to teach or suggest the extension sequence technique below using one extension sequence/tag in two reactions (Figure 2):

    PNG
    media_image1.png
    763
    556
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    681
    491
    media_image2.png
    Greyscale

The closest prior art teaches to use a single reaction with a single set of primers each primer with extension sequences/tags (US 2008/0153763; US 2013/0203123; US 20160304948); or without the later ligation step (US 20190169687).  Other prior art teaches that ligation cycling was routine (e.g. US 20160040227, para. 0362).  The Office could not find prior art that taught or suggested to use the claimed four-primer, two-reaction, single-extension sequence technique.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637